EXHIBIT 10.5

 

Amendment No. 1 to Purchase Agreement
(KNRC/Equipment Leases)

 

This AMENDMENT NO. 1 TO PURCHASE AGREEMENT (KNRC/EQUIPMENT LEASES) (the
“Amendment”) is made and entered into as of August 18, 2004, by and between
CROWN PACIFIC PARTNERS, L.P., a Delaware limited partnership (“Seller”),
Debtor-in-Possession under Jointly Administered Case No. 03-11258-PHX-RJH in the
United States Bankruptcy Court for the District of Arizona filed on June 29,
2003 under Chapter 11 of Title 11 of the United States Code, and INTERNATIONAL
FOREST PRODUCTS LIMITED, a British Columbia corporation (“Buyer”).

 

Recitals:

 

A.            Seller and Buyer are parties to that certain Purchase Agreement
(KNRC/Equipment Leases) dated as of July 9, 2004 (the “Agreement”), pursuant to
which Seller has agreed to sell and Buyer has agreed to purchase, on the terms
and conditions set forth therein, all of the issued and outstanding capital
stock of Klamath Northern and certain equipment leases as more fully described
therein.  Capitalized terms used but not defined herein have the respective
meanings set forth in the Agreement.

 

B.            The parties wish to amend the Agreement to exclude an agreement
from the Equipment Leases.

 

Agreements:

 

In consideration of the foregoing and the mutual covenants of the parties set
forth in this Amendment, the parties, intending to be legally bound, agree as
follows:

 


1.             EXCLUSION OF CERTAIN CONTRACT.  SCHEDULE 1.2 TO THE AGREEMENT IS
HEREBY AMENDED BY DELETING THE FOLLOWING EQUIPMENT LEASE THEREFROM AND
SUBSTITUTING THE PHRASE “INTENTIONALLY OMITTED” IN LIEU THEREOF:


 


MASTER LEASE AGREEMENT, DATED JUNE 5, 2001, BETWEEN VOLVO COMMERCIAL FINANCE LLC
THE AMERICAS AND CROWN PACIFIC PARTNERS, L.P. – VOLVO L220D WHEEL LOADER, SERIAL
# L220DV1640


 


23.1.12


 


2.             MODIFICATION.  THIS AMENDMENT MAY NOT BE MODIFIED OR AMENDED
EXCEPT BY THE WRITTEN AGREEMENT OF THE PARTIES.


 


3.             BINDING EFFECT.  THE PROVISIONS OF THIS AMENDMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.


 


4.             EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AMENDMENT, THE AGREEMENT SHALL REMAIN UNAMENDED AND IN FULL FORCE AND EFFECT. 
ALL REFERENCES IN THE AGREEMENT TO “THIS AGREEMENT” SHALL BE DEEMED TO MEAN THE
AGREEMENT AS AMENDED BY THIS AMENDMENT.


 

1

--------------------------------------------------------------------------------


 


5.             EXECUTION.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.
EACH PARTY MAY RELY UPON THE SIGNATURE OF EACH OTHER PARTY ON THIS AMENDMENT
THAT IS TRANSMITTED BY FACSIMILE AS CONSTITUTING A DULY AUTHORIZED, IRREVOCABLE,
ACTUAL, CURRENT DELIVERY OF THIS AGREEMENT WITH THE ORIGINAL INK SIGNATURE OF
THE TRANSMITTING PARTY.


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

Seller:

CROWN PACIFIC PARTNERS, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Crown Pacific Management Limited
Partnership, its Managing General Partner

 

 

 

 

 

 

 

By:

/s/ Steven E. Dietrich

 

 

 

Name: Steven E. Dietrich

 

 

 

Title: Senior Vice President

 

 

 

   Chief Financial Officer and Treasurer

 

 

 

 

Buyer:

INTERNATIONAL FOREST PRODUCTS
LIMITED, a British Columbia corporation

 

 

 

 

 

 

 

 

By:

/s/ G. J. Friesen

 

 

Name:  G. J. Friesen

 

 

Title:  V.P. & Corp. Secretary

 

 

 

 

 

 

 

 

By:

/s/ L. D. Cocke

 

 

Name: L. D. Cocke

 

 

Title:  Corporate Controller

 

 

2

--------------------------------------------------------------------------------